Title: From George Washington to Benjamin Franklin, 18 August 1776
From: Washington, George
To: Franklin, Benjamin



Sir,
New York Augt 18th 1776.

I have been honourd with your favour of the 16th, and the several Inclosures contained therein, which are now return’d

with my thanks for the oppertunity of perusing them—I also Inclose you a Letter from Lord Howe, sent out (with others) by a Flag in the Afternoon of yesterday. with it comes a Letter for Lieutt Barrington, who if not among those who broke their Parole, & went of for Canada, is in York, Pensylvania. With very great esteem and respect, I have the honr to be Sir Yr Most Obedt H: Servt

Go: Washington

